810 F.2d 195
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dave Robert WEST, Appellant,v.DAVISON CHEMICAL DIVISION OF W.R. GRACE & CO., Appellee.
No. 86-1069.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 11, 1986.Decided Jan. 16, 1987.

Before RUSSELL, PHILLIPS and CHAPMAN, Circuit Judges.
Dave Robert West, appellant pro se.
Stanley Mazaroff, Jeffrey P. Ayres, Ann N. Bosse, Venable, Baetjer & Howard, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order granting summary judgment for Davison Chemical Division on claims of racially discriminatory employment practices is without merit.   Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.   West v. Davison Chemical Division, C/A No. M-82-1191 (D.Md., Dec. 12, 1985).


2
AFFIRMED.